tcmemo_1997_216 united_states tax_court kevin a roberts petitioner v commissioner of internal revenue respondent docket no filed date kevin a roberts pro_se michael d baker for respondent memorandum findings_of_fact and opinion tannenwald judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year additions to tax_deficiency sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure the issue to be decided is whether respondent's determination of the deficiencies in and additions to income_tax violates the double_jeopardy clause of the fifth_amendment to the u s constitution findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the exhibits attached thereto are incorporated herein by this reference petitioner's mailing address was philadelphia pennsylvania at the time he filed his petition in this case on date petitioner was indicted on nine counts involving conspiracy to distribute cocaine possession with intent to distribute heroin federal_income_tax evasion for failure_to_file returns for and money laundering and aiding_and_abetting including the knowing use of the proceeds of these counts charged that petitioner did willfully and knowingly attempt to evade and defeat a large part of the income_tax due and owing by him by failing to file an individual_income_tax_return for the calendar years and an unlawful activity with the intent to conceal and disguise the proceeds by utilizing such proceeds to acquire designated property on date petitioner pleaded guilty to all of the above counts as part of the plea agreement petitioner also consented to forfeit to the u s government under u s c sec_853 all assets which were derived from proceeds of his illegal drug activities including but not limited to dollar_figure u s currency seized from petitioner at the time of his arrest bank_deposits maintained in petitioner's name and several automobiles on date the u s district_court for the eastern district of pennsylvania entered its judgment pursuant to said guilty pleas petitioner was sentenced to prison for a term of years upon his release from prison he was to remain under supervised release for varying periods of to years which were to run concurrently the district_court assessed a dollar_figure fine against petitioner in his criminal case for each of the nine counts to which he pleaded guilty respondent determined petitioner's gross_income to be dollar_figure and dollar_figure from the distribution of illegal drugs for the taxable years and respectively the same amounts as listed in the counts of the indictment charging income_tax evasion opinion petitioner does not contest the amounts of the deficiencies or the additions to tax rather petitioner contends that respondent's determination violates the double_jeopardy clause of the fifth_amendment to the u s constitution in that he has already been punished for his actions through imprisonment and forfeiture of all of the proceeds of his illegally obtained income the double_jeopardy clause protects individuals against multiple punishments for the same offense 490_us_435 the double_jeopardy clause does not bar 'a civil_action by the government remedial in its nature arising out of the same facts on which the criminal proceeding was based' 98_tc_165 quoting 303_us_391 the impact of the double_jeopardy clause on civil tax disputes has been the subject of continuous scrutiny for many years the seminal case involving both a deficiency and an the double_jeopardy clause of the fifth_amendment provides nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb u s const amend v addition_to_tax for fraud3 is helvering v mitchell supra pincite in which the supreme court stated congress may impose both a criminal and a civil sanction in respect to the same act or omission for the double_jeopardy clause prohibits merely punishing twice or attempting a second time to punish criminally for the same offense the question for decision is thus whether section b the predecessor of sec_6653 imposes a criminal sanction that question is one of statutory construction the remedial character of sanctions imposing additions to a tax has been made clear by this court in passing upon similar legislation they are provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud citation and fn ref omitted see also ianniello v commissioner t c pincite thus unless the doctrine_of mitchell has been modified or diluted petitioner's contention should be rejected out of hand petitioner points to three supreme court cases 511_us_767 509_us_602 and united_states v halper supra as supporting his position that mitchell no longer applies in situations such as are involved herein liability for the fraud addition under sec_6651 involves the same elements as under former sec_6653 and current sec_6663 102_tc_632 we disagree none of those cases involved criminal and civil liability under the internal_revenue_code their impact in the federal_income_tax arena has been considered by the court_of_appeals for the sixth circuit in 83_f3d_779 and by the court_of_appeals for the fourth circuit in 62_f3d_97 affg tcmemo_1994_ and by this court in several cases see eg louis v commissioner tcmemo_1996_257 price v commissioner tcmemo_1996_204 in each case the respective court upheld the additions to tax for fraud as remedial and ruled that the supreme court cases relied upon by petitioner did not apply see also gordon v commissioner tcmemo_1997_36 in which we reach the same conclusion based on the above-quoted language from helvering v mitchell supra we see no need to repeat the analysis set forth in the opinions in those cases it is enough to point out that each of them accorded helvering v mitchell supra continuing vitality as the basic authority for their conclusion that the double_jeopardy clause did not apply and distinguished the cases relied upon by petitioner moreover any doubt about their treatment of mitchell disappears when one takes into account the supreme court's most recent pronouncement on the issue of double_jeopardy see also 908_fsupp_1004 d mass which sets forth an extensive analysis in respect of the continued vitality of mitchell in the forfeiture context where the court reaffirmed the basic principle involved namely that the ultimate test is whether the congress intended the civil penalty to be punishment and held that the forfeiture involved did not fall within the punishment category with the result that the double_jeopardy clause did not apply united_states v ursery u s 116_sct_2135 in reaching that conclusion the supreme court analyzed in detail austin v united_states supra united_states v halper supra and department of revenue of montana v kurth ranch supra in the course of which it referred without qualification to and quoted from helvering v mitchell supra see united_states v ursery u s at s ct pincite- in sum we hold that the double_jeopardy clause does not preclude respondent from asserting the deficiencies and the addition_to_tax for fraud a fortiori it does not preclude the imposition of the addition_to_tax under sec_6654 which does not arise out of petitioner's criminal activity and in any event is properly characterized as remedial and not punishment see hawkins v commissioner tcmemo_1994_441 affd without published opinion 66_f3d_325 6th cir to reflect our holding herein and petitioner's concessions in respect of the amounts set forth in the notice_of_deficiency decision will be entered for respondent
